 

 

Case 1:20-cv-02565-EGS Document 4 Filed 09/14/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

PEOPLE OF THE STATE OF CALIFORNIA
EX REL. THE CALIFORNIA AIR RESOURCES
BOARD AND XAVIER BECERRA, ATTORNEY
GENERAL OF THE STATE OF CALIFORNIA,

Plaintiffs,

DAIMLER AG, AND MERCEDES-BENZ
USA, LLC,

Defendants.

 

 

Civ No. 1:20-cv-02565

NOTICE OF ERRATA REGARDING
ATTACHMENT TO PLAINTIFFS’ NOTICE
OF LODGING OF CALIFORNIA PARTIAL
CONSENT DECREE

NOTICE OF ERRATA REGARDING ATTACHMENT TO PLAINTIFFS’ NOTICE OF

LODGING OF CALIFORNIA PARTIAL CONSENT DECREE

The People of the State of California, by and through the California Air Resources Board

(“CARB”) and Xavier Becerra, Attorney General

of the State of California, represented by the

Office of the California Attorney General (“California Attorney General”) hereby submits this

Notice of Errata Regarding Attachment to Plaintiffs’ Notice of Lodging of California Partial

Consent Decree. As a result of a computer error, the unsigned California Partial Consent Decree

(ECF No. 3-1) was filed as the attachment to the Notice of Lodging (ECF No. 3.)

Plaintiffs submit the signed version of the California Partial Consent Decree along with

this Notice of Errata.
 

Case 1:20-cv-02565-EGS Document 4 Filed 09/14/20 Page 2 of 3

Dated: September 14, 2020

Respectfully Submitted,

XAVIER BECERRA

Attorney General of California
ROBERT BYRNE

ED OCHOA

Senior Assistant Attorneys General
GARY E. TAVETIAN

Supervising Deputy Attorney General

/s/ Joshua M. Caplan

JOSHUA M. CAPLAN (CAL. BAR NO. 246469)
JOHN SASAKI (CAL. BAR. No. 202161)
Deputy Attorneys General

600 West Broadway, Suite 1900

San Diego, CA 92101
josh.caplan@doj.ca. gov
Tel: 619-738-9303

Fax: 619-645-2271
Attorneys for the People of the State of California
ex rel. the California Air Resources Board

   

/s/ David Zonana

DAVID A. ZONANA (CAL. BAR No. 196029)
Supervising Deputy Attorney General
JOSHUA R. PURTLE (CAL. BAR No. 298215)
Deputy Attorney General
1515 Clay Street
Oakland, CA 94612
david.zonana@doj.ca.gov
Tel: 510-879-1248

Fax: 619-645-2271
Attorneys for the People of the State of California
ex rel. Xavier Becerra, Attorney General of the
State of California

   
 

Case 1:20-cv-02565-EGS Document 4 Filed 09/14/20 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that a true copy of this document has been served today by e-mail, with

consent, to Defendants’ counsel as follows:

Stacie B. Fletcher

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
sfletcher@gibsondunn.com

/s/ Joshua M. Caplan

JOSHUA M. CAPLAN
